Coffey, J.
This was an action in the Madison Circuit Court to recover a personal judgment for material furnished *148and work and labor done and performed in the construction of a cistern.
Filed April 8, 1892.
Coupled with the allegations necessary to the recovery of a personal judgment were allegations seeking to foreclose a mechanic’s lien.
The court overruled a demurrer to the complaint, and this ruling is the only one discussed by counsel in their briefs.
The court did not err in this ruling.
Independent of the right to a mechanic’s lien the complaint was good as an action for a personal judgment. If a plaintiff is entitled to any substantial relief on the facts stated in his complaint, a demurrer thereto should be overruled. Howe v. Dibble, 45 Ind. 120.
Judgment affirmed.